Citation Nr: 0943147	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of to the right posterior 
shoulder, with injury to intraspinatus and supraspinatus 
muscles (Muscle Group IV), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the deltoid muscle of the 
right shoulder (Muscle Group III), currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the trapezius muscles of the 
right shoulder (Muscle Group I), currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable disability rating for 
residuals of a gunshot wound to the left chest with damage to 
the pectoralis major and serratus anterior muscles (Muscle 
Group II), to include thoracic muscles (Muscle Group XXI).

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a scar, residual of a gunshot wound to the 
left lateral chest.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a scar, residual of a gunshot wound to the 
left thoracic chest.

7.  Entitlement to an initial compensable disability 
evaluation for a scar, residual of a gunshot wound to the 
right posterior chest.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Reno, Nevada certified this 
appeal to the Board for appellate review.

In February 2006, the Board affirmed the RO's denial of the 
veteran's claim.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2007, based on a Joint Motion For 
Remand (joint motion), the Court vacated the February 2006 
decision of the Board denying entitlement to an evaluation in 
excess of 30 percent for a through and through gunshot wound 
to the left chest and right shoulder, and, in so doing, 
remanded the Veteran's case to the Board for action 
consistent with instructions contained in a March 2007 Joint 
Motion for Remand.  

In an attempt to comply with the Court's Order, the Board, in 
September 2007, remanded the Veteran's case to the RO for 
additional development.  Following that remand, the RO, in a 
rating decision of January 2008, granted a 30 percent 
evaluation for the service-connected residuals of a gunshot 
wound to the right posterior shoulder with injury to the 
intraspinatus and the supraspinatus muscles (Muscle 
Group IV), as well as a noncompensable evaluation for the 
residuals of a gunshot wound to the left chest with damage to 
the pectoralis major and serratus anterior muscles (Muscle 
Group II), a 10 percent evaluation for a scar as the residual 
of a gunshot wound to the left lateral chest, a 10 percent 
evaluation for a scar as the residual of a gunshot wound to 
the left thoracic chest, and a noncompensable evaluation for 
a scar as the residual as gunshot wound to the right 
posterior shoulder.  The case was returned to the Board.

More recently, this case was previously before the Board in 
August 2008.  At that time, the Board remanded the Veteran's 
claims for additional development and due process 
considerations, in order to comply with the Joint Motion.  
Following completion of that development, the RO issued a 
supplemental statement of the case and rating decision 
wherein the Veteran's disabilities were recharacterized as 
shown above in order to reflect his disabilities; separate 
evaluations were assigned, resulting in a combined, 40 
percent disability evaluation for all of the Veteran's 
residuals of a gunshot wound to the right shoulder and 
related muscle wounds; his residuals of a gunshot wound to 
the right chest remained noncompensable.  The case has been 
returned to the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
gunshot wound to the right posterior shoulder, with injury to 
intraspinatus and supraspinatus muscles (Muscle Group IV), is 
manifested by a small and linear scar of the right shoulder, 
and no more than moderate damage to Muscle Group IV.

2.  Throughout the rating period on appeal, the Veteran's 
gunshot wound to the deltoid muscle of the right shoulder is 
manifested by no more than moderate damage to Muscle Group 
III.  ore than moderate damage to Muscle Group XV.

3.  Throughout the rating period on appeal, the Veteran's 
gunshot wound of the trapezius muscles of the right shoulder 
is productive of no more than moderate damage to Muscle Group 
I.

4.  Throughout the rating period on appeal, the Veteran's 
gunshot wound of the left chest is manifested by no more than 
slight damage to Muscle Groups II and Muscle Group XXI.  

5.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar residual 
of a gunshot wound of the left lateral chest is superficial, 
but not unstable, productive of limitation of function, and 
does not exceed 12 square inches.

6.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar residual 
of a gunshot wound of the left thoracic chest is superficial, 
but not unstable, productive of limitation of function, and 
does not exceed 12 square inches.

7.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar residual 
of a gunshot wound of the right posterior shoulder is 
superficial, but not unstable, productive of limitation of 
function, and does not exceed 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a gunshot wound of the right posterior shoulder, 
with injury to intraspinatus and supraspinatus muscles 
(Muscle Group IV), have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic 
Code 5304 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 
7806 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for a gunshot wound of the deltoid muscle of the 
right shoulder (Muscle Group III) have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 
4.73, Diagnostic Code 5303 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 - 7806 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for a gunshot wound of the trapezius muscles of the 
right shoulder (Muscle Group I) have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 
4.73, Diagnostic Code 5301 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 - 7806 (2009).

4.  The criteria for a compensable disability rating for a 
gunshot wound of the left chest with damage to the pectoralis 
major (Muscle Group I) and serratus anterior (Muscle Group 
XXI), have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic Code 5321 (2009).

5.  The criteria for a disability rating higher than 10 
percent for scar residual of a gunshot wound of the left 
lateral chest have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2009).

6.  The criteria for a disability rating higher than 10 
percent for scar residual of a gunshot wound of the left 
thoracic chest have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 
(2009).

7.  The criteria for a 10 percent disability rating for a 
scar residual of a gunshot wound of the right posterior 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2004 and May 
2009, from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to increased 
disability ratings, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the May 2009 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by the VCAA, including 
Dingess/Hartman, were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, relative to the right knee disability, the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

I.  Muscle Wounds

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2009).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Right Posterior Shoulder

Diagnostic Code 5304 (2009) provides evaluations for 
disability of Muscle Group IV.  The muscles involved in 
Muscle Group IV include the intrinsic muscles of the shoulder 
girdle, including the supraspinatus, intraspinatus and teres 
minor, subcapularis, and coracobrachialis.  The functions 
affected by these muscles include stabilization of the 
shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of the arm.  Id.  The currently assigned 20 percent 
disability evaluation reflects moderately severe disability 
of.  The next higher disability evaluation available under 
Diagnostic Code 5304 is a 30 percent disability evaluation, 
which is assigned for severe impairment of the major arm; 
there is no higher evaluation available for the minor arm.

Upon reviewing the rating criteria for Muscle Group IV in 
relation to the evidence for consideration, the Board finds 
that the Veteran's residuals of a gunshot wound of the 
intraspinatus and supraspinatus muscles of the right 
posterior shoulder  is most consistent with the currently 
assigned 20 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
Veteran's gunshot wound of the intraspinatus and 
supraspinatus muscles of the right posterior shoulder  is 
productive of symptoms indicative of a severe disability.  
With regard to the Veteran's wound, the initial service 
treatment records from the Veteran's gunshot wound of the 
right posterior shoulder are unavailable, but that follow-up 
treatment records indicate that the Veteran's gunshot wound 
of the right shoulder was considered a superficial wound.  A 
2-inch by 1-inch scar in the supraspinatus area of the right 
clavicle was noted at his June 1955 VA examination; x-rays 
were negative and there was no evidence of muscle atrophy, 
soft tissue damage, or bone deformity.  More recently, the 
reports of October 2001, June 2003, and January 2008 VA 
examinations reveal that the Veteran has a 2 by 3 inch scar, 
without adhesion, tissue loss, tendon damage, or bone or 
nerve damage.  His muscle strength was good, without 
herniation or loss of muscle function; there was no evidence 
of joint damage.

Likewise, the Veteran did not have weakness, swelling, or 
locking of the right shoulder.  He had range of motion to 70 
degrees flexion and 100 degrees abduction, with adduction to 
30 degrees and rotation to 75 degrees.  The Board 
acknowledges that the Veteran complained of pain, but there 
is no medical evidence demonstrating that the Veteran 
consistently experienced pain in his intraspinatus and 
supraspinatus muscles of the right posterior shoulder beyond 
that which is contemplated by the currently assigned 20 
percent rating.  Likewise, the Board points out that the 
Veteran receives separate disability evaluations for deltoid 
and trapezius muscles, as well as for his scar of the right 
shoulder.  See DeLuca v. Brown, supra.  See Esteban v. Brown, 
6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-
pyramiding provision.  Consequently, he cannot in turn 
receive additional compensation for the same manifestations 
under a different diagnosis.  See 38 C.F.R. § 4.14, VA's 
anti-pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity").  Therefore, the Veteran's the 
intraspinatus and supraspinatus muscles of the right 
posterior shoulder symptomatology most closely fits within 
the criteria for the currently assigned 20 percent disability 
evaluation.   

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the gunshot wound of the intraspinatus and supraspinatus 
muscles of the right posterior shoulder has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that there is a preponderance 
of evidence against assigning a rating higher than 20 percent 
for the Veteran's gunshot wound of the intraspinatus and 
supraspinatus muscles of the right posterior shoulder on 
either a schedular or extra-schedular basis.  As there is a 
preponderance of evidence against the claim, there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Deltoid Muscle of the Right Shoulder

Diagnostic Code 5303 (2009) provides evaluations for 
disability of Muscle Group III.  The muscles involved in 
Muscle Group III include the intrinsic muscles of the 
shoulder girdle: pectoralis major I (clavicular) and deltoid.  
The functions affected by these muscles include elevation of 
the arm to level of the shoulder, and acting with the muscles 
of Group II in forward and backward swing of the arm  Id.  
The currently assigned 20 percent disability evaluation 
reflects moderate disability.  The next higher disability 
evaluation available under Diagnostic Code 5303 is a 30 
percent disability evaluation, which is assigned for 
moderately severe impairment of the major shoulder.

Upon reviewing the rating criteria for Muscle Group III in 
relation to the evidence for consideration, the Board finds 
that the Veteran's gunshot wound of the deltoid muscle of the 
right shoulder is most consistent with the currently assigned 
20 percent disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
clinical evidence of record does not show that the Veteran's 
gunshot wound of the deltoid muscle of the right shoulder is 
productive of symptoms indicative of a moderately severe 
disability.  As previously discussed, the Veteran's right 
shoulder wound was initially described as superficial.  The 
Veteran's more recent October 2001, June 2003, and January 
2008 VA examination reports reveal that the Veteran has well-
healed scar of the right shoulder, without tenderness, 
drainage, or exudates.  Additionally, the Veteran does not 
have bone, nerve, or vascular damage, and there was no 
evidence of joint damage.  There was also no evidence of 
atrophy of the intrinsic muscles and range of motion at the 
March 2009 VA examination and range of motion at the January 
2008 VA examination was 90 degrees flexion, rotation to 40 
degrees external and 65 degrees internal, abduction was to 80 
degrees, and extension was to 0 degrees.

The Board acknowledges that the Veteran complained of pain, 
but there is no medical evidence demonstrating that the 
Veteran consistently experienced pain in the area of his 
deltoid muscle of the right shoulder beyond that which is 
contemplated by the currently assigned 20 percent rating.  
Likewise, the Board points out that the Veteran receives 
separate disability evaluations for his right posterior 
shoulder and trapezius muscles, as well as for the scar of 
the right shoulder.  See DeLuca v. Brown, supra.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 
VA's anti-pyramiding provision.  Consequently, he cannot in 
turn receive additional compensation for the same 
manifestations under a different diagnosis.  See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding provision (the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity").  Therefore, the Veteran's deltoid muscle 
of the right shoulder symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.   

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the deltoid muscle of the right shoulder has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that there is a preponderance 
of evidence against assigning a rating higher than 20 percent 
for the Veteran's deltoid muscle of the right shoulder on 
either a schedular or extra-schedular basis.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Trapezius Muscles of the Right Shoulder

Diagnostic Code 5301 (2009) provides evaluations for 
disability of Muscle Group III.  The muscles involved in 
Muscle Group I include the extrinsic muscles of the shoulder 
girdle: trapezius, levator scapulae, and serratus magnus.  
Function is upward rotation of the scapula.  Id.  The 
currently assigned 10 percent disability evaluation reflects 
moderate disability.  The next higher disability evaluation 
available under Diagnostic Code 5301 is a 30 percent 
disability evaluation for the major arm, which is assigned 
for moderately severe impairment.

Considering the rating criteria for Muscle Group I in 
relation to the evidence for consideration, the Board finds 
that the Veteran's gunshot wound of the trapezius muscles of 
the right shoulder is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
Veteran's gunshot wound of the trapezius muscles of the right 
shoulder is productive of symptoms indicative of a moderately 
severe disability.  Again the Board points out that the 
Veteran's wound was described as superficial, and that no 
bone deformity, muscle atrophy, or soft tissue damage was 
noted upon his initial June 1955 VA examination.  Likewise, 
the recent October 2001, June 2003, January 2008, and March 
2009 VA examination reports indicate that the Veteran has 
intact sensory perception.  Furthermore, the Veteran does not 
have bone, nerve, or joint damage; damage to the trapezius 
muscle was minimal and range of motion was reduce, as noted 
earlier, the January 2008 VA examiner found that the Veteran 
had minimal functional loss.   

The Board acknowledges that the Veteran complained of pain, 
but there is no medical evidence demonstrating that the 
Veteran consistently experienced pain in his trapezius 
muscles of the right shoulder beyond that which is 
contemplated by the currently assigned 10 percent rating.  
Likewise, the Board points out that the Veteran receives 
separate disability evaluations for his intraspinatus and 
supraspinatus muscles, his deltoid muscle, and his scar.  See 
DeLuca v. Brown, supra.  See Esteban v. Brown, 6 Vet. App. 
259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding 
provision.  Consequently, he cannot in turn receive 
additional compensation for the same manifestations under a 
different diagnosis.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  Therefore, the Veteran's trapezius 
muscles of the right shoulder symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.   

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the gunshot wound of the trapezius muscles of the right 
shoulder has caused marked interference with his employment 
(meaning above and beyond that contemplated by his current 
10-percent rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that there is a preponderance 
of evidence against assigning a rating higher than 10 percent 
for the Veteran's gunshot wound of the trapezius muscles of 
the right shoulder on either a schedular or extra-schedular 
basis.  As the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Left Chest 

Diagnostic Code 5321 (2009) provides evaluations for 
disability of Muscle Group XXI.  The muscles involved in 
Muscle Group XXI include the muscles of respiration, the 
thoracic muscle group.  The function affected by these 
muscles include respiration.  Id.  The currently assigned 
noncompensable disability evaluation reflects slight 
disability.  The next higher disability evaluation available 
under Diagnostic Code 5321 is a 10 percent disability 
evaluation, which is assigned for moderate disability.

Upon reviewing the rating criteria for Muscle Group XXI in 
relation to the evidence for consideration, the Board finds 
that the Veteran's residuals of a gunshot wound of the left 
chest are most consistent with the currently assigned 
noncompensable disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
clinical evidence of record does not show that the residuals 
of a gunshot wound of the left chest are productive of 
symptoms indicative of a moderate disability.  With regard to 
the Veteran's wound, the Board acknowledges that the service 
treatment records from the Veteran's gunshot wound of the 
left chest was a through and through wound, from a .45 
caliber weapon, but that there was no artery or nerve 
involvement.  The wound was debrided and no foreign bodies or 
bony pathology were present upon x-ray.  At discharge, the 
wound was described as well healed.  Moreover, October 2001, 
June 2003, January 2008, and March 2009 VA examination 
reports indicate that the Veteran has some mild tenderness of 
the left lateral rib cage, but that there is no evidence of 
muscle atrophy, tissue damage, or significant discomfort upon 
respiration.  AS with his other wounds, the Veteran does not 
have bone, nerve, or vascular damage, and there was no 
evidence of joint damage.  Likewise, radiology reports were 
negative for evidence of a chest wall hematoma and the bony 
structure of the thorax was intact.  Similarly, the Board 
points out that the January 2008 VA pulmonary evaluation 
found that the Veteran's chronic obstructive pulmonary 
disease was unrelated to his gunshot wound of the left chest.  
Additionally, while the Board acknowledges that the Veteran 
complains of pain, there is no medical evidence demonstrating 
that the Veteran consistently experienced pain in his left 
chest beyond that which is contemplated by the currently 
assigned noncompensable rating.  See DeLuca v. Brown, supra.   
The Board also points out that the Veteran is in receipt of a 
separate evaluation for his scars as a result of the gunshot 
wound of the left chest.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Therefore, the Veteran's left chest 
symptomatology most closely fits within the criteria for the 
currently assigned noncompensable disability evaluation.   

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the residuals of a gunshot wound of the left chest 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current noncompensable 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that there is a preponderance 
of evidence against assigning a compensable rating for 
residuals of a gunshot wound of the left chest, with damage 
to the pectoralis major and serratus anterior muscles, on 
either a schedular or extra-schedular basis.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board acknowledges that the Veteran's representative, in 
an April 2008 statement, asserted that the Veteran should be 
entitled to have his most severely injured Muscle Group 
increased by one level in accordance with 38 C.F.R. 
§ 4.55(e).  However, the Board points out that it does not 
appear that 38 C.F.R. § 4.55(e) is applicable to the 
Veteran's service-connected gunshot wounds.  In this regard, 
the Board notes that the Veteran receives separate disability 
evaluations for each of the affected Muscle Groups and, as a 
result, the Veteran gets a higher disability evaluation under 
the formula for combining his separate ratings.  See 
38 C.F.R. § 4.25.  In other words, the Veteran receives the 
highest possible rating for his service-connected residuals 
of gunshot wounds of the right posterior shoulder (Muscle 
Group IV), deltoid muscle of the right shoulder (Muscle Group 
III), trapezius muscles of the right shoulder (Muscle Group 
I), and left chest (Muscle Groups II and XXI) when such 
disabilities are rated separately than if the Veteran is 
rated for his Muscle Group injuries as a region.  As such, 
the Veteran is not entitled to an increased disability rating 
for any of his service-connected Muscle Group injuries under 
38 C.F.R. § 4.55(e).

II.  Scars

The Veteran's scar residuals of a gunshot wound of the left 
lateral chest and the left thoracic chest are each assigned a 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 
10 percent disability evaluation is assigned for a 
superficial scar which is painful upon examination.  See 
38 C.F.R. § 4.118, Diagnostic Code  7804 (2009).  Note (1) in 
this code indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  No higher 
disability evaluation is available under this Code, but under 
Diagnostic Code 7801, a 20 percent disability evaluation is 
assigned for deep scars or scars that cause limitation of 
motion, and that are at least 12 square inches.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.   

The Veteran's scar residual of a gunshot wound of the right 
shoulder is assigned a noncompensable disability evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Disability evaluations are assigned under Diagnostic Code 
7805 for limitation of function of the part affected by the 
scar, in this case, the right upper extremity.  Limitation of 
motion of the arm is evaluated under Diagnostic Code 5201.  
For the next higher 20 percent disability evaluation, there 
must be limitation of the arm to shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning higher disability ratings for his scar residual 
gunshot wound to the left lateral chest and scar residual 
gunshot wound to the left thoracic chest.  The Board finds 
that higher evaluations for the Veteran's scar residual 
gunshot wounds to the left lateral chest and left thoracic 
chest, are not warranted under Diagnostic Code 7801 through 
7804, for the entire rating period.  The medical evidence of 
record indicates that the Veteran's scars are well-healed, 
with no more than mild tenderness.  There was no evidence of 
erythema, drainage, or keloid formation.  There was also no 
evidence of adherence, alteration or breakdown of the skin, 
elevation or depression of the scar, underlying tissue loss, 
disfigurement, or inflammation.  A January 2008 VA 
examination report noted the scars were 2 inches by 1/16th 
inch (lateral chest) and 2.5 inches by 1/8th inch (thoracic 
chest).  The Veteran's June 2003, January 2008, and March 
2009 VA examination reports clearly indicate that the 
Veteran's chest scars are nonadherent and does not limit his 
range of motion.  As such, the evidence does not show that 
the range of motion criteria sufficient to support increased 
ratings are met.  

Regarding the Veteran's scar residual of a gunshot wound of 
the right shoulder, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7805, and finds that Diagnostic 
Code 7804 is more appropriate for purposes of rating the 
Veteran's right posterior shoulder scar.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The objective evidence of record does not show that the 
Veteran has limitation of motion of the right upper extremity 
due to his scar of the right posterior shoulder for the 
rating period at issue.  At his January 2008 VA examination, 
the examiner noted that the Veteran had minimal functional 
disability loss as a result of the scar, and that the 
Veteran's functional disability was related to the muscle 
disability, as rated above.  Nevertheless, the Board finds 
that the Veteran is entitled to a compensable, 10 percent 
disability rating in accordance with Diagnostic Code 7804, 
for a painful scar.  In this regard, the Board notes that the 
Veteran, upon his October 2001, June 2003, January 2008, and 
March 2009 VA examinations, a superficial scar of the right 
posterior shoulder, which was mildly tender upon palpation.  
The Veteran's scar of the right posterior shoulder is 
approximately 2 inches by 3/8 inches, without erythema or 
drainage.  There was also no evidence of keloid formation.  
As such, there is no evidence that this scar has impaired his 
ability to function.  Thus, a higher disability evaluation, 
in excess of 10 percent, is not warranted.

Finally, the Board has considered whether the Veteran is 
entitled to higher ratings for his scars on an extra-
schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him that the scar residuals of gunshot wounds to 
the left lateral chest, left thoracic chest, and right 
posterior shoulder caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current 10-percent ratings) or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 10 percent 
evaluation for scar residual of a gunshot wound of the right 
posterior shoulder, but no higher.  The preponderance of the 
evidence is against the claims for ratings in excess of 10 
percent for the residuals of a gunshot wound of scar 
residuals of gunshot wounds to the left lateral chest and 
left thoracic chest, on either a schedular or extra-schedular 
basis.  As there is a preponderance of evidence against the 
claims, there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for a disability rating in excess of 20 percent for 
residuals of a gunshot wound of the right posterior shoulder, 
with injury to intraspinatus and supraspinatus muscles 
(Muscle Group IV), is denied.  

The claim for a disability rating in excess of 20 percent for 
residuals of a gunshot wound of the deltoid muscle of the 
right shoulder (Muscle Group III), is denied.  

The claim for a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the trapezius muscles of the 
right shoulder (Muscle Group I), is denied.  

The claim for a compensable disability rating for residuals 
of a gunshot wound of the left chest with damage to the 
pectoralis major and serratus anterior muscles (Muscle Group 
II), to include thoracic muscles (Muscle Group XXI), is 
denied.  

The claim for a disability rating in excess of 10 percent for 
scar residual of a gunshot wound to the left lateral chest is 
denied.  

The claim for a disability rating in excess of 10 percent for 
scar residual of a gunshot wound to the left thoracic chest 
is denied.  

Entitlement to an initial rating of 10 percent for scar 
residual of a gunshot wound of the right posterior shoulder 
is granted, subject to the applicable law and regulations 
governing the award of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


